14-4568-cv
Fernandez v. Turetsky

                               UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 14th day of April, two thousand sixteen.

PRESENT:           AMALYA L. KEARSE,
                   JOSÉ A. CABRANES,
                   DENNY CHIN,
                                Circuit Judges.


EDWIN FERNANDEZ,

                          Plaintiff-Appellant,                  14-4568-cv

                          v.

VICKY TURETSKY, Commissioner of United States
Health and Human Services, Office of Child Support
Enforcement, JOYCE A. THOMAS, Regional
Administrator Region II (New York), United States
Department of Health and Human Services, Office of
Child Support Enforcement, THOMAS H. MATTOX,
Commissioner, New York State Department of
Taxation and Finance, ROBERT DOAR,
Commissioner, New York City Human Resources
Administration, C. DUNCAR KERR, Deputy Tax
Commissioner, New York State Department of
Taxation and Finance, Office of Child Support
Enforcement, MARGARET RAMSAY, Tax Compliance
Agent, New York State Department of Taxation and
Finance, PATTY WHITFORD, Tax Compliance Agent,
New York State Department of Taxation and

                                                  1
Finance, Child Support Enforcement Section,

                         Defendants-Appellees,

GEORGIA BROWN, Tax Compliance Agent, New
York State Department of Taxation and
Finance, Child Support Enforcement,

                         Defendant.*


FOR PLAINTIFF-APPELLANT:                                   Edwin Fernandez, pro se, Staten Island,
                                                           NY.

FOR FEDERAL DEFENDANTS-APPELLEES:                           Varuni Nelson, Kathleen A. Mahoney,
                                                            Assistant United States Attorneys, for
                                                            Kellie T. Currie, Acting United States
                                                            Attorney, Eastern District of New York,
                                                            Brooklyn, NY.

FOR DEFENDANTS-APPELLEES MATTOX,                            Barbara D. Underwood, Solicitor General
KERR, RAMSAY, AND WHITFORD:                                 (Claude S. Platton, Philip V. Tisne,
                                                            Assistant Solicitors General, of counsel), for
                                                            Eric T. Scheiderman, Attorney General of
                                                            the State of New York, New York, NY.

FOR DEFENDANT-APPELLEE DOAR:                                Deborah A. Brenner, Ronald E.
                                                            Sternberg, Assistant Corporation Counsel,
                                                            for Zachary W. Carter, Corporation
                                                            Counsel of the City of New York, New
                                                            York, NY.

       Appeal from a judgment of the United States District Court for the Eastern District of New
York (Sandra L. Townes, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

        Plaintiff-appellant Edwin Fernandez (“Fernandez”), proceeding pro se, appeals from a
November 10, 2014 judgment of the District Court, which followed a November 5, 2014 order
dismissing his complaint for lack of subject matter jurisdiction under the Rooker-Feldman doctrine.



   *
       The Clerk of Court is directed to amend the caption as set forth above.

                                                   2
Fernandez had sought compensatory and punitive damages pursuant to 42 U.S.C. § 1983 for alleged
violations of his constitutional rights in connection with the enforcement of child support
obligations as determined by state courts. We assume the parties’ familiarity with the underlying
facts, the procedural history of the case, and the issues on appeal.

        We review de novo a dismissal for lack of subject-matter jurisdiction, including under Rooker-
Feldman. Green v. Mattingly, 585 F.3d 97, 101 (2d Cir. 2009). The Rooker-Feldman doctrine provides that
federal district courts lack subject-matter jurisdiction to review “cases brought by state-court losers
complaining of injuries caused by state-court judgments rendered before the district court
proceedings commenced and inviting district court review and rejection of those judgments.” Exxon
Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).

        We have identified “four ‘requirements’ that must be met before” that doctrine is applicable.
Green, 585 F.3d at 101. The District Court properly ruled that each requirement is met here.

        (1) “[T]he federal-court plaintiff must have lost in state court.” Id. (internal quotation marks
            omitted). Here, Fernandez challenges an adverse 2007 state-court judgment setting child
            support arrears and the 2008 denial of his petition under N.Y. C.P.L.R. Article 78, in
            which a state court rejected his challenge to enforcement of the arrears.

        (2) “[T]he plaintiff must complain of injuries caused by [the] state-court judgment.” Id.
            (alterations and internal quotation marks omitted). Here, Fernandez alleges injuries, such
            as the seizure of his cars, stemming from the 2007 and 2008 state-court judgments. Cf.
            Sykes v. Bank of Am., 723 F.3d 399, 403–04 (2d Cir. 2013) (finding the Rooker-Feldman
            doctrine inapplicable where a plaintiff did “not complain of injuries caused by a state
            court judgment” or “challenge the validity or enforcement of the child support order
            itself,” but only challenged a garnishment that had not been approved by any state
            court).

        (3) “[T]he plaintiff must invite district court review and judgment of [the state-court]
            judgment.” Green, 585 F.3d at 101 (alterations and internal quotation marks omitted).
            Here, the District Court would have had to overturn the state-court judgments in order
            for Fernandez to prevail on his constitutional claims. He therefore sought review and
            rejection of those state-court judgments.

        (4) “[T]he state-court judgment must have been rendered before the district court
            proceedings commenced.” Id. (internal quotation marks omitted). Here, Fernandez filed
            his federal complaint in 2012, after the entry of the two state-court judgments.

       Fernandez’s arguments to the contrary are without merit. First, he argues that the Rooker-
Feldman doctrine does not apply because no state court specifically addressed the illegal seizure of his


                                                   3
cars. But that doctrine applies when “a federal suit complains of injury from a state-court judgment,
even if it appears to complain only of a third party’s actions, when the third party’s actions are
produced by a state-court judgment and not simply ratified, acquiesced in, or left unpunished by it.”
Hoblock v. Albany Cty. Bd. of Elections, 422 F.3d 77, 88 (2d Cir. 2005) (emphasis supplied). The seizure
of Fernandez’s cars is an injury “produced by” or caused by the state-court judgment setting arrears.
See id. Second, Fernandez asserts that the doctrine does not apply because his case concerns child
support, while Rooker involved a decision regarding property in a trust, and Feldman involved bar
admission. See Rooker v. Fidelity Trust Co., 263 U.S. 413, 417 (1923); D.C. Court of Appeals v. Feldman,
460 U.S. 462, 482 (1983). But the Rooker-Feldman doctrine is not limited to the exact factual
situations that arose in those cases. See, e.g., Hoblock, 422 F.3d at 85–92.

                                           CONCLUSION

       We have reviewed all of the arguments raised by Fernandez on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the judgment of the District Court.


                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk




                                                   4